Citation Nr: 0838086	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to May 6, 2008.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  This case was previously before the Board in March 
2008.  At that time, a remand was ordered to accomplish 
additional development. 

Post-BVA remand, the RO granted an increased rating to 100 
percent for PTSD, effective May 6, 2008.  As a 100 percent 
rating is the highest rating available under the rating 
criteria, and the veteran did not otherwise withdraw the 
issue for the period prior to May 6, 2008, the issue on 
appeal is set forth on the Title page.


FINDING OF FACT

Prior to May 2008, the veteran's PTSD was manifested by no 
more than reduced reliability and productivity with 
"difficulty" in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
prior to May 6, 2008, have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.21, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to a higher rating for PTSD, 
relating back to an initial disability rating issued in May 
2005.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Prior to May 2008, the veteran is assigned a 50 percent 
evaluation for PTSD pursuant to DC 9411.  In order to be 
assigned the next-higher 70 percent rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board has reviewed the evidence of record and finds that 
the evidence does not support a higher rating.  First, 
although September 2006 and October 2007 VA outpatient 
treatment records noted references to suicidal thoughts, both 
records indicated that the veteran had no intention of 
carrying out these thoughts.  Additionally, VA outpatient 
treatment records from January 2005, March 2005, May 2005, 
August 2005, January 2006, March 2006, June 2006, June 2007, 
December 2007, January 2008, and March 2008, all documented 
no suicidal ideation.  Therefore, the weight of evidence does 
not support a finding of suicidal ideation.

Next, the evidence of record additionally does not note that 
the veteran experiences obsessional rituals.  Further, the 
evidence does not show that his speech has been 
intermittently illogic, obscure, or irrelevant.  For 
instance, VA outpatient treatment records from March 2005, 
May 2005, August 2005, and January 2006 indicated that he had 
no thought disorders.  A March 2005 VA examination report 
further noted that his thought process and content were 
normal.  Additionally, VA outpatient treatment records from 
June 2007, October 2007, December 2007, January 2008, and 
March 2008, all noted that his thought patterns were linear.  
Therefore, the evidence does not support a 70 percent rating.

Next, the objective evidence of record also fails to 
demonstrate near-continuous panic attacks or depression.  
While the evidence shows significant anxiety and depression, 
the weight of evidence does not support a determination that 
they affect his ability to function independently.  In fact, 
both the March 2005 and May 2008 VA examination reports, 
noted that he was fully independent with respect to 
activities of daily living.  

In fact, at the veteran's January 2008 BVA hearing he 
testified that he drove his wife to her doctor's appointments 
most of the time because she had vision problems due to her 
diabetes.  He further indicated that he had to "keep an eye 
on her" so that she did not forget to take her insulin.  
This evidence does not support a rating in excess of 50 
percent.

Further, even though the evidence of record additionally 
discussed his problems relating to others, social isolation, 
and irritability, he does not appear to have impaired impulse 
control consisting of unprovoked irritability with periods of 
violence.  For example, the March 2005 VA examination report 
and VA outpatient treatment records from March 2006, April 
2006, June 2006,  and September 2006, all noted fair/adequate 
impulse control.  Additionally, VA outpatient treatment 
records from June 2007, October 2007, December 2007, January 
2008, and March 2008, all noted that his insight and judgment 
were fair.  

Moreover, although February 2005, July 2007, and January 
2008, letters from the Vet Center indicated that the veteran 
had angry outbursts, there was no indication that they were 
unprovoked in nature.   Further, although the veteran 
testified at his January 2008 BVA hearing that he had thrown 
things in fits of anger with his wife, he explained that he 
would become angry because "everything seem like a 
harassment to me." As such, the evidence does not show that 
the veteran's outbursts were unprovoked in nature.

The evidence of record also does not demonstrate any spatial 
disorientation. Rather, various VA outpatient treatment 
records and the March 2005 VA examination report, 
consistently noted that his orientation was within normal 
limits. Additionally, the evidence of record does not 
indicate that he neglected his personal appearance or 
hygiene.  Given that he has never been disoriented, this 
criteria for a higher rating has not been shown.

Next, the evidence of record reveals that the veteran clearly 
has difficulty in maintaining effective relationships. 
Various VA outpatient treatment records, and letters from the 
Vet Center, noted that he liked to be alone and isolated. 
Further, he testified at his January 2008 BVA hearing that he 
did not have much of a social life because he could not 
"stand the crowds or stuff like that, so I am pretty 
isolated, you know.  I stay to myself most of the time and I 
can't conjure up many friends because of my outburst and I 
just don't like to be around a crowd of people period, you 
know."

Further, the veteran indicated at his March 2005 VA 
examination and at numerous VA outpatient treatment visits, 
that he had extreme difficulty functioning at work for fear 
of potential violence. He discussed how he worked as a bus 
driver, whose route went through a very tough neighborhood. 
He also described how gang activity was rampant in the 
neighborhoods.  

He stated at a June 2006 VA outpatient treatment visit that 
he had been at his job for 16 years and only had one year 
until he could retire.  He continued to work despite reported 
anxiety, stress, and paranoia. He acknowledged at a June 2007 
VA outpatient treatment visit that he wanted to retire since 
he was too overwhelmed at times, but could not retire because 
he would lose his house.  He testified at his January 2008 
BVA hearing that he stopped working on June 30, 2007. 

The BVA acknowledges the veteran's contentions of having 
difficulty maintaining effective relationships and difficulty 
adapting to stressful circumstances at work. However, as 
discussed above, he was able to care for his wife and at a 
May 2008 VA examination, expressed that he had a good 
relationship with his son. He further indicated that he had 
two brothers and one sister, commenting that he had a 
reasonably good relationship with them because they did not 
live next to each other.  

Although the BVA acknowledges the veteran's contention of 
being unable to work due to his PTSD, the objective 
psychiatric findings throughout the period in question do not 
reflect a disability picture commensurate to the next higher 
70 percent evaluation.  Of note, the evidence suggests that 
he voluntarily retired after a number of years at the same 
job.

In concluding that a disability rating in excess of 50 
percent is not warranted here prior to May 2008, the Board 
has also considered the veteran's Global Assessment of 
Functioning (GAF) score assigned in his various VA outpatient 
treatment records and at his March 2005 VA examination. GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the March 2005 VA examination revealed a GAF score of 
50.  VA outpatient treatment records revealed the following 
scores:  March 2006 (GAF 50),  April 2006 (GAF 45),  June 
2006 (GAF 50), September 2006 (GAF 40), November 2006 (GAF 
45), March 2007 (GAF 45), June 2007 (GAF 40), October 2007 
(GAF 45), December 2007 (GAF 50), January 2008 (GAF 45), and 
March 2008 (GAF 50). 

Therefore, the GAF scores referable to the veteran's PTSD 
range essentially from 40 to 50. In this regard, GAF, scores 
ranging from 41-50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). 

Despite the seriousness of the symptoms associated with the 
low GAF scores of 40, a higher rating is not justified on 
this basis because the objective evidence does not actually 
demonstrate symptoms commensurate with the lower GAF scores.  
Indeed, the competent evidence does not show illogical, 
obscure or irrelevant speech. Moreover, various outpatient 
treatment records noted that his judgment was not impaired. 
Thus, the lower GAF score is not reflective as to the 
veteran's actual disability picture as described in the 
medical records.

Further, the Board finds that the GAF scores in the 40s to 50 
range are, in fact, more consistent with the symptoms 
described by the treating and examining physicians.  Of note, 
while the GAF scores have reflected serious symptoms, the 
veteran was able to maintain employment, even by his own 
statements for a year longer than he wanted.  Moreover, he 
indicated that he would have retired sooner but for financial 
reasons, rather than because of worsening PTSD symptoms.  

In addition, while he reflected that he had few friends, the 
Board notes that he has maintained a positive relationship 
with his family.  Therefore, this evidence is consistent with 
"difficulty" in establishing and maintaining effective 
relationships, but not an "inability" to do so.

The Board has considered the statements from the veteran 
regarding his service-connected PTSD. In particular, his 
belief that his disability picture was more severe than that 
contemplated by a 50 percent rating prior to May 2008. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
were of such severity to warrant a higher rating prior to May 
2008, however, disability ratings are made by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly addressed the criteria under which the 
service-connected disability was evaluated, more probative 
than his assessment of the severity of his disability. 

Next, the evidence of record does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization prior to May 2008, such that application of 
the regular schedular standards is rendered impracticable.  
First, the record does not show that he has ever been 
hospitalized for PTSD.

Next, while the Board acknowledges that the veteran 
voluntarily retired in June 2007, this occupational 
impairment associated with his PTSD has already been 
anticipated by the schedular criteria.  Hence, referral for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded VA 
examinations in March 2005 and May 2008. The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An evaluation in excess of 50 percent for PTSD prior to May 
6, 2008, is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


